 In the Matter of HUDSON & TERRAPLANE SALES CORP.andLOCAL 259,INTERNATIONAL UNION UNITED AUTOMOBILE WORKERS OF AMERICACase No. R-802-DecidedJuly 5, 1938Automobile Sales Agency-Investigation of Representatives:controversy con-cerning representation of employees:majority status disputed by employer ;employer's refusal to grant recognition ofunion-Unit Appropriate for CollectiveBargaining:allmanual employees;no controversy asto-Representatives:proof of choice:comparison of pay roll with union membershipcards-Certifica-tion of Representatives:upon proof of majority representation.Mr. Albert Ornstein,for the Board.Mr. Herbert G. McLear,of New York City, for the Company.Mr. Joseph TauberbyMr. Alexander E. Racolin,of New YorkCity, for the Union.Mr. David Rein,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March28, 1938,Local 259, International Union United Auto-mobile Workers of America, affiliated with the Committee for Indus-trialOrganization, herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthata questionaffecting commerce had arisen concerning the repre-sentation of employees of Hudson & Terraplane Sales Corp., NewYork City, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 25, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing.On May 20, 1938, the Regional Director issued a notice of hearing,copies ofwhich were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on May 25, 1938, at New8 N. L. R.B.,No. 7.72 DECISIONS AND ORDERS73York City before Mapes Davidson, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the Union wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a corporation organized under the laws of theState of Michigan and authorized to do business in the States of NewYork, New Jersey, and Connecticut. It maintains its principal officeand place of business in New York City, where it is engaged in thewholesale and retail sale and distribution of automobiles.The Com-pany sells the products of the Hudson Motor Company. It pur-chases about 5,000 cars annually from the Hudson Motor Company,Detroit,Michigan.The Company sells about 90 per cent of thesecars to wholesale dealers who, for the most part, are located in NewJersey and Connecticut.The remaining 10 per cent of the cars aresold by the Company at retail in New York City and about 20 percent of these retail sales are made to residents outside the State ofNew York. The majority of the cars sold to wholesalers are shippeddirect to the wholesale dealers from the Hudson Motor Company inDetroit.In addition, the Company sells about 800 used cars a year,about 20 per cent of which are sold in New Jersey and Connecticut.The Company has a showroom at 1730 Broadway, but maintains itsprincipal place of business at 310 West 68th Street, where it operatesa service station for the preparation of cars and the sale of partsand accessories.II.THE ORGANIZATION INVOLVEDLocal 259, International Union United Automobile Workers ofAmerica, is a labor organization, affiliated with the Committee fc,rIndustrial Organization.The Union admits to membership auto-mobile workers employed in the automobile industry, and includeswithin its membership, workers employed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company conferred with the Union on behalf of its members,but refused to recognize it as the exclusive bargaining agency for all 74NATIONAL LABOR RELATIONS BOARDthe manual employees of the Company and at the hearing deniedthat the Union represented a majority of these employees.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITIt was agreed by the Union and the Company that an appropriatebargaining unit should include all the manual employees of theCompany, excluding salesmen and supervisory and clerical em-ployees.The parties agreed at the hearing that the term "manualemployees" included all the employees in the Parts Department andService Department of the Company at 310 West 68th Street, andporters employed at 1730 Broadway. It was also agreed that manualemployees embrace parts clerks or parts salesmen, service salesmen,stock clerks, receiving clerks, and shipping clerks.We find that all the manual employees of the Company constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing it was agreed that there were 53 employees in theappropriate unit.The Union introduced into evidefice 53 cardssigned by employees applying for membership in the Union.Theshop steward for the employees of the Company testified that he hadwitnessed the signatures of all but two or three of these cards.Seven of the individuals who had signed cards were no longer em-ployed by the Company and one other had been expelled by theUnion.This left 45 cards which, when checked with the names on alist of employees furnished by the Company, corresponded with 45names on that list.The sales manager of the Company stated thata number of the employees had expressed to him their dissatisfactionwith the Union, but none of these employees were produced as wit- DECISIONS AND ORDERS75-nesses.Nor did the Company challenge the validity of any of thesignatures, although the cards were available for that purpose andcould have been compared with the signatures of the employeesstated by counsel for the Company to be in the possession of theCompany.The evidence shows that a majority of the employeesin the appropriate unit have designated the Union as their bargaining,representative.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hudson & Terraplane Sales Corp., NewYork City, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All the manual employees of Hudson & Terraplane Sales Corp.constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National Labor Rela-tions Act.3.Local 259, International Union United Automobile Workers ofAmerica, is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Local 259, International Union UnitedAutomobileWorkers of America, has been designated and selectedby a majority of the manual employees of Hudson & TerraplaneSales Corp., New York City, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, Local 259, International Union United Auto-mobile Workers of America, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.